Title: To James Madison from Robert Smith, 28 September 1810
From: Smith, Robert
To: Madison, James


Sir,Sep. 28. 1810.
In my last letter I took the liberty of intimating to you that I would by the next Mail forward for your consideration a sketch of a proclamation to be issued upon the revocation of the Fr. Decrees. This was my first idea, formed, indeed, without having considered the subject and under the impression that the same Course would be pursued as was taken in the case of Erskine’s arrangement. Upon looking at the act of Congress I find that the proclamation cannot be issued before the 1st. November. Independently of other considerations there is this Objection that the restrictions imposed by the Act would cease from the date of the proclamation in relation to France while the restrictions imposed by the Fr. decrees in relation to us would not cease until the 1st. November. This, however, is not a desirable Construction as the term of three months allowed to G. Britain to revoke their orders is to be computed from the date of the Proclamation.
The result of the Maryld. Elections will be entirely to our satisfaction. Respectfy. Yours
R Smith
